Citation Nr: 1812556	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003, including service in Southwest Asia from December 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the matter in December 2013, January 2015, and November 2015 for additional development.

In November 2017, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA) regarding the Veteran's hypertension claim. The requested medical expert's opinion was subsequently received in February 2018. As detailed below, the Board finds that the VHA opinion warrants a grant of service connection for the hypertension. 


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's hypertension is attributable to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, hypertension was incurred in active duty service. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 
Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is seeking service connection for hypertension. In this regard, he contends that he has high blood pressure with dizziness that began during service. He also contends that his hypertension was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD). 

The Veteran's service treatment records reflect elevated blood pressure readings in service. Out of the six occasions, three were emergency department visits with blood pressure readings of 152/74, 144/68, and 146/84, one clinic visit for chest pain or joint pain with a blood pressure reading of 118/92, another clinic visit with a slightly elevated blood pressure reading of 142/80 which subsequently normalized on repeated blood pressure reading measurements of 138/72 and 134/76, and the last one out of the six elevated blood pressure readings was 148/68 on entry into the service.

The diagnosis of essential hypertension was made in April 2005, more than one year following the Veteran's separation from service.

The record reflects conflicting evidence addressing the question of whether the Veteran's hypertension is etiologically related to service. 

At a September 2010 VA examination, the VA examiner opined that the Veteran's hypertension was not caused by or a result of the Veteran's service. The examiner reasoned that during the Veteran's 20 years of service there were four episodes of slightly elevated blood pressure that were all due to a pain response. The examiner further noted that hypertension was not diagnosed until two years after service, in 2005. The examiner then opined that the Veteran's high blood pressure was most likely due to his weight gain and inactive lifestyle. However, this opinion was based on an inaccurate factual premise, as the Veteran had stipulated that his weight at the time of the April 2005 diagnosis for hypertension had not increased over his in-service weight, and that his post-service job as a mover involved strenuous physical activity on regular basis.  

In August 2012, several lay statements were provided by the Veteran and his sister, parents, wife, and T.H., C.H., and J.M. which attest to observing the Veteran's hypertension symptoms in service.

At a January 2014 VA examination, the VA examiner opined that hypertension was not caused by or a result of elevated blood pressure readings in service. The examiner noted that the Veteran was never diagnosed with hypertension during service, or within one year of separation from service. The examiner further noted that a December 2004 new patient record did not show hypertension. However, this was a flawed opinion as it was based largely on the absence of a diagnosis of hypertension.  Indeed, service connection can be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.

At an August 2015 VA examination, the VA examiner opined that hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner noted that hypertension is diagnosed based on serial measurements, and that such was not diagnosed until April 2005, more than a year after his retirement from the military. The examiner further noted that hypertension did not manifest to a compensable degree within one year of service. The examiner then noted that the Veteran developed essential hypertension due to a positive family history of the condition. This opinion was also flawed as it was also based on the absence of a diagnosis in service or within one year of separation from service.

The August 2015 VA examiner also opined that hypertension was less likely than not proximately due to or the result of the Veteran's service-connected PTSD. The examiner reasoned that the Veteran was not service-connected for PTSD at the time of the examination and therefore the opinion requested was moot. However, the Veteran was subsequently service-connected for PTSD in January 2016.

Therefore, as the foregoing opinions were determined to be inadequate to adjudicate the Veteran's claim, the Board requested a VHA expert opinion in November 2017. In this regard, the Board requested an opinion as to whether the Veteran's hypertension had its onset in service, manifested within the year immediately following service, or was otherwise related to his active military service.  In the alternative, the Board asked whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD. As the VHA expert opinion supports a grant of service connection for hypertension on a direct basis, the Board need not reach the secondary aspect of such claim.

In this regard, a VHA internal medicine physician provided an etiological opinion in February 2018. Specifically, he opined that it was at least as likely as not that the Veteran's hypertension had its onset in service based on the 2017 American College of Cardiology/American Heart Association definition of hypertension. The VHA physician noted there was a change in the definition of hypertension. When the Veteran was diagnosed with hypertension in 2005, the definition of hypertension was based on the Seventh Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (JNC7). The JNC7 defined hypertension as blood pressure readings greater than or equal to 140/90 mmHg. The 2017 American College of Cardiology/American Heart Association changed the definition of hypertension and defined stage 1 hypertension as systolic blood pressure readings 130 to 139 mmHg or diastolic blood pressure readings 80 to 89 mmHg. Stage 2 hypertension was defined as systolic blood pressure readings of at least 40 mmHg or diastolic blood pressure readings of at least 90 mmHg. The VHA physician further explained that the diagnosis of hypertension should be made with repeated measurements and appropriate techniques. According to this definition, the VHA physician opined the Veteran could have been diagnosed with stage 1 hypertension based on his six elevated blood pressure readings in service.  The VHA physician concluded that based on the current definition of hypertension, it is at least as likely as not that the Veteran's hypertension had onset during his period of active duty service.  

The Board finds that the February 2018 opinion provided by the VA internal medicine physician is highly probative regarding a connection between the Veteran's hypertension and his active military service. In this regard, the opinion reflects consideration of all relevant facts and the VHA physician provided a detailed rationale for the conclusions reached. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). Therefore, resolving all doubt in the Veteran's favor, the Board finds that his hypertension onset during his active military service. Consequently, service connection for hypertension is warranted. 38 U.S.C. 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


